



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. D'Souza, 2019 ONCA 897

DATE: 20191114

DOCKET: C64073

Hoy A.C.J.O., Doherty and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David DSouza

Appellant

Richard Litkowski and Jessica Zita, for the appellant

Maria Gaspar, for the respondent

Heard and released orally: November 12, 2019

On appeal from the conviction
    entered by a jury presided over by Justice M.J. Donohue, of the Superior Court
    of Justice, dated February 22, 2017, and the sentence imposed on July 20, 2017.

REASONS FOR DECISION

[1]

Following trial by jury, the appellant was convicted of possession of
    heroin for the purposes of trafficking, contrary to s. 5(2) of the
Controlled
    Drugs and Substances Act
( the Act) and possession of heroin, contrary to
    s. 4(1) of the Act.

[2]

The Crown concedes, and we agree, that the trial judge erred by failing
    to provide any form of
W.D.
instruction in the jury charge that made
    clear that a route to acquittal was available, even if they disbelieved the
    evidence of the appellant, and that, in the circumstances, the
curative
    proviso
cannot be relied on.

[3]

Accordingly, the appeal is allowed and a new trial is ordered on counts
    2 and 3 of the indictment.

Alexandra Hoy
    A.C.J.O.

Doherty J.A.

B. Zarnett J.A.


